Citation Nr: 1131851	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  09-02 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. JJ


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from December 1973 to April 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which found that new and material evidence had not been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

The RO in San Juan, the Commonwealth of Puerto Rico, currently has jurisdiction over the Veteran's VA claims folder.

A hearing was conducted in this case before personnel at the RO in April 2009.  The record reflects that the Veteran did not provide testimony at this hearing.  Rather, testimony was taken from Dr. JJ, a psychiatrist.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

For the reasons detailed below, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim.  However, as addressed in the REMAND portion of the decision below, further development is required with respect to the underlying service connection claim.  Accordingly, that claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the issue(s) adjudicated by this decision have been completed.

2.  Service connection was originally denied for an acquired psychiatric disorder by a July 1976 rating decision, and that decision was subsequently upheld by the Board in January 1980.

3.  Rating decisions dated in February and October 1981 confirmed and continued the prior denial of service connection for an acquired psychiatric disorder.  The Veteran was informed of these decisions, including his right to appeal, and did not appeal.

4.  A January 2005 rating decision confirmed and continued the denial of service connection for an acquired psychiatric disorder.  Although the Veteran sought to initiate an appeal as to that decision, his Notice of Disagreement (NOD) was received in May 2006, after the period of time in which he had to initiate an appeal.

5.  Rating decisions dated in December 2006 and March 2008 continued the denial of service connection for an acquired psychiatric disorder.  Although the Veteran continued to submit evidence and argument in support of his claim, he did not submit an NOD as to these decisions.  Further, his July 2008 NOD specifically referred to the May 2008 rating decision and no other.

6.  The evidence received since the last prior denial of service connection for an acquired psychiatric disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence having been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, and for the reasons detailed below, the Board finds that new and material evidence has been received to reopen the previously denied claim.  Therefore, no further discussion of the VCAA is required with respect to this aspect of the Veteran's appeal, as any deficiency has been rendered moot.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board observes that the Veteran's claim of service connection for an acquired psychiatric disorder has been the subject of multiple prior decisions.  For example,  service connection was originally denied for an acquired psychiatric disorder by a July 1976 rating decision, and that decision was subsequently upheld by the Board in January 1980.  Thereafter, rating decisions dated in February and October 1981 confirmed and continued the prior denial of service connection for an acquired psychiatric disorder.  The Veteran was informed of these decisions, including his right to appeal, and did not appeal.  A January 2005 rating decision also confirmed and continued the denial of service connection for an acquired psychiatric disorder.  Although the Veteran sought to initiate an appeal as to that decision, his NOD was received in May 2006, after the period of time in which he had to initiate an appeal.  Finally, rating decisions dated in December 2006 and March 2008 continued the denial of service connection for an acquired psychiatric disorder.  Although the Veteran continued to submit evidence and argument in support of his claim, he did not submit an NOD as to these decisions.  Further, his July 2008 NOD specifically referred to the May 2008 rating decision and no other.  Accordingly, these decisions are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. §§ 20.200, 20.302, 20.304, 20.1100, 20.1103.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In the recent case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The evidence of record at the time of the last prior denial includes statements by and on behalf of the Veteran, the Veteran's service treatment records, and post-service medical records which covered a period through 2006.

In his statements, the Veteran essentially contended that he developed an acquired psychiatric disorder while on active duty.  Multiple lay statements submitted in support of his claim note the changes he exhibited following his period of active duty, which it was indicated was ultimately diagnosed as an acquired psychiatric disorder.  These statements also indicate he did not exhibit such problems prior to service.

The Veteran's service treatment records reflect, in part, that his psychiatric condition was clinically evaluated as normal on his December 1973 enlistment examination.  Further, on a concurrent Report of Medical History, he indicated that he had not experienced depression or excessive worry, or nervous trouble of any sort.

The Veteran's service treatment records also reflect he underwent a period of psychiatric hospitalization in March 1974.  As part of the history of present illness, it was noted that the Veteran seemed to have a history going back some months, possibly several years, of recurrent bifrontotemporal headaches of abrupt onset, severe nature, prompt remission after 15 minutes.  Over the past few weeks, during these attacks, he had had visions of seeing his brother who had been killed 2 years earlier in a car accident; that his brother would speak to him and tell him to kill himself with a knife.  He expressed the desire to return to Puerto Rico so he could be cured of this malady, but sometime later denied ever having expressed the wish to go to Puerto Rico.  To another examiner, he gave a history of insomnia, anorexia, and weight loss, but denied it to another.  There was no known prior history of psychiatric disorder although the nature of the treatment he was receiving for his headaches was uncertain.  It was also noted that the Veteran described himself as being somewhat nervous and shaky.

The Veteran's hospital course was summarized in the record, and it was determined that there was insufficient evidence from the history and examination of the Veteran to assign any psychiatric diagnosis.  In view of the fact that his headaches stopped occurring and his neurological examination was normal, it was concluded that further evaluation was not necessary.  Diagnosis was "[o]bservation, psychiatric, no disease found."  The Veteran was returned to duty with an S-1 profile.

No discharge examination appears to be of record, although the record does reflect he received a hardship discharge.

The record also reflects that the Veteran subsequently underwent a period of VA hospitalization for what was diagnosed as depressive reaction.  It was also noted during this hospitalization that he had received ambulatory treatment monthly at the mental health clinic since November 1975.

Subsequent post-service medical records show treatment for an acquired psychiatric disorder, with various diagnoses.  For example, an April 1978 VA medical examination diagnosed psychotic depressive reaction, while an April 1979 VA medical examination diagnosed schizophrenia, schizo-affective type, depressed with suicidal ideation and agitation.  A July 1979 private medical statement from the Veteran's internist indicated that he had a severe psychotic depression.
The record also contains an April 2004 private medical statement from Dr. JJ, who related, in part, that the Veteran's present mental condition had its onset while on active duty when he was hospitalized in 1974.

The original July 1976 rating decision denied the Veteran's claim, finding that the present depressive neurosis may not be related to an incident in service.  Thereafter, the January 1980 Board decision which upheld that denial emphasized that no disease was found at the conclusion of the 1974 in-service psychiatric evaluation, that an acquired psychiatric disorder was first demonstrated in December 1975 (more than one year after discharge) when hospitalized at VA, and that a psychosis was not indicated until April 1978 (more than 4 years after discharge).  On the basis of this evidence, it was the Board's judgment that the Veteran's current psychiatric disorder was not related to service or any occurrence therein.

The subsequent denials of service connection for an acquired psychiatric disorder were, in essence, on the basis that new and material evidence had not been received to reopen the previously denied claim.  Among other things, it was emphasized that no psychiatric disorder was actually diagnosed while on active duty.

The evidence received since the last prior denial includes additional statements by and on behalf of the Veteran, an April 2008 statement from Dr. JJ, as well as the testimony Dr. JJ provided at the April 2009 RO hearing.

In the April 2008 statement, Dr. JJ opined that the Veteran had a chronic and severe schizophrenia which may be traced back to active duty in 1974 when he was hospitalized.  He also testified at the April 2009 RO hearing to the effect that the symptoms exhibited by the Veteran during his 1974 in-service hospitalization were manifestations of the current schizophrenia.

The Board acknowledges that Dr. JJ previously submitted a statement relating the Veteran's current psychiatric disorder to service.  However, the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Moreover, Dr. JJ provided more specific details as to how the in-service symptomatology was indicative of the current psychiatric disorder, particularly at the April 2009 hearing.  In short, competent medical evidence has been received as part of the application to reopen which goes to the basis for the original denial.  Therefore, the Board finds that the evidence received since the last prior denial of service connection for an acquired psychiatric disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  As such, new and material evidence has been received pursuant to 38 C.F.R. § 3.156(a), and the claim is reopened.

Adjudication of the appeal does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.  The presumption that the evidence is true without regard to the other evidence of record no longer applies.

For the reasons stated below, the Board finds that further development is required for a full and fair resolution of the Veteran's claim of service connection for an acquired psychiatric disorder.


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.






REMAND

The Board notes that, despite the opinions of Dr. JJ in support of the Veteran's service connection claim, the other competent medical care providers who have evaluated the condition have proffered different diagnoses for the condition.  In addition, the Board cannot ignore the in-service findings from the 1974 hospitalization that no psychiatric disorder was found following observation.  As such, the Board finds that the actual nature and etiology of the Veteran's current psychiatric disorder is unclear from the evidence of record.  Consequently, the Board concludes that a competent medical examination and opinion is necessary for resolution of the underlying service connection claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's psychiatric disorder should be obtained while this case is on remand.
Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his acquired psychiatric disorder since February 2006.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and etiology of his current psychiatric disorder.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any acquired psychiatric disorder found to be present was incurred in or otherwise the result of the Veteran's active service.  It is imperative that the examiner address whether the symptomatology exhibited during the 1974 in-service psychiatric hospitalization was an early manifestation of the current psychiatric disorder.

A complete rationale for any opinion expressed must be provided.

3.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in March 2010, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


